                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

LUKE ATWELL,                                   :
                                               :       Civil No. 19-13456 (FLW)
                       Petitioner,             :
                                               :
                       v.                      :       MEMORANDUM AND ORDER
                                               :
UNITED STATES OF AMERICA,                      :
                                               :
                       Respondent.             :
                                               :


       Petitioner, Luke Atwell (“Petitioner”), is presently serving a criminal sentence imposed

by this Court after he was found guilty, following a jury trial, of knowingly and intentionally

conspiring to distribute a controlled substance in violation of 21 U.S.C. § 846. Petitioner has

filed a Motion to Vacate, Set Aside, or Correct a Sentence, pursuant to 28 U.S.C. § 2255. (See

ECF No. 1.) The Court previously provided Petitioner with the required notice under United

States v. Miller, 197 F.3d 644 (3d Cir. 1999) and provided him with 45 days to elect to proceed

on his motion as filed or to withdraw his motion and submit an amended motion. The time to

respond has expired. (ECF No. 2.) As explained in the Court’s prior Order, the Court construes

Docket Entry Number 1 as Petitioner’s all-conclusive § 2255 motion.

       The Court has screened the Motion for summary dismissal pursuant to Rule 4 of the

Rules Governing Section 2255 Cases in the United States District Court, and concluded that it

does not “plainly appear[] from the Motion, any attached exhibits and the record of prior

proceedings that the moving party is not entitled to relief . . .”; accordingly,

       IT IS on this 7th day of October, 2019,

       ORDERED that Respondent shall file a full and complete answer to the Motion (ECF

No. 1) within 45 days of the entry of this Order; and it is further
        ORDERED that Respondent shall raise by way of its answer any appropriate defenses

that it wishes to have the Court consider, including, with respect to the asserted defenses,

relevant legal arguments with citations to appropriate legal authority; and it is further

        ORDERED that the answer shall be accompanied by certified copies of all notices,

opinions, documents, transcripts or recordings of any proceedings, including all documentation

that may be material to the questions raised in the Motion; however, in lieu of providing certified

copies, the Government may cite to the criminal docket by referencing the ECF docket entry

number and the page; and it is further

        ORDERED that Petitioner may file and serve a reply in support of the Motion within 45

days after the answer is filed; and it is further

        ORDERED that the Clerk shall send a copy of this Order to Petitioner at the address on

file.



                                                              /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              U.S. Chief District Judge




                                                    2
